Appeal from a judgment of the Supreme Court (Feldstein, J.), entered July 21, 2003 in Franklin County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition.
After failing to take his medication as directed by a facility nurse, petitioner was charged in a misbehavior report with, among other things, refusing a direct order and interfering with an employee. Petitioner pleaded guilty to these charges at a tier II disciplinary hearing. As a result, the Hearing Officer found him guilty of the charges. On administrative appeal, petitioner claimed that much of the hearing was conducted off the record and that the Hearing Officer counseled him to plead guilty during this time. The determination of guilt was nevertheless administratively affirmed. Petitioner thereafter commenced this CPLR article 78 proceeding and, after service of respondents’ answer, Supreme Court dismissed the petition on the ground that petitioner’s claim was not preserved. This appeal ensued.
We affirm. Petitioner’s failure to object at the hearing to the Hearing Officer’s alleged misconduct precludes consideration of this issue on appeal (see Matter of De La Rosa v Goord, 260 AD2d 824 [1999]; Matter of Holmes v Coughlin, 206 AD2d 564 [1994], lv dismissed 84 NY2d 861 [1994]). In any event, there is nothing in the record to substantiate petitioner’s claim that the Hearing Officer acted inappropriately (see Matter of Burse v Goord, 274 AD2d 678, 679 [2000]; Matter of Cobb v Selsky, 270 AD2d 747, 748 [2000]).
Petitioner’s challenge to the denial of his grievance relating to the hearing was raised for the first time on appeal and, therefore, is not properly before us (see Matter of Foreman v Goord, 302 AD2d 817, 817 [2003]).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.